t c summary opinion united_states tax_court allen a vest petitioner v commissioner of internal revenue respondent docket no 13295-16s l filed date allen a vest pro_se kristen i nygren and susan s canavello for respondent summary opinion nega judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed 1all section references are to the internal_revenue_code in effect at all relevant times all monetary amounts are rounded to the nearest dollar pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner seeks review of a notice_of_determination concerning collection action s under section s and or notice_of_determination sustaining a proposed levy action with respect to petitioner’s unpaid federal_income_tax tax_liabilities for year sec_2012 and sec_2014 years at issue background some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition with this court petitioner resided in louisiana petitioner filed tax returns for the years at issue reporting a balance due for each of those years petitioner however failed to pay these balances in full when due for each year at issue respondent promptly assessed the total_tax shown in petitioner’s return as well as applicable_interest and additions to tax under sec_6651 for failure to timely pay and sec_6654 for failure to pay estimated_tax collectively unpaid liabilities to satisfy his unpaid liabilities petitioner arranged installment agreements with respondent for the years at issue 2petitioner’s installment_agreement for was established on date his installment_agreement for was established on date petitioner is the sole shareholder of vestco tennis courts inc vestco vestco had an outstanding tax balance due for years and and was additionally in arrears with respect to the repayment of a loan that it owed to the u s small_business administration sba at a time not established by the record and in order to recover vestco’s nontax past-due balance the sba requested that the department of the treasury retain and remit to the sba any overpayment in tax that might be made by vestco pursuant to sec_6402 treasury offset program on date petitioner mailed respondent a dollar_figure check drawn on a vestco checking account the check lacked any instruction directing respondent to credit the payment against any specific account and in the absence of any direction to the contrary respondent applied that check against vestco’s liabilities for and the payment exceeded vestco’s unpaid tax and resulted in a dollar_figure overpayment being credited to vestco’s account balance vestco overpayment rather than collecting and redirecting the overpayment to the sba respondent contacted petitioner seeking direction as to how petitioner wished to apply the vestco overpayment petitioner requested that respondent apply the vestco overpayment against his unpaid tax balance for initially respondent applied the vestco overpayment to petitioner’s account as requested this reduced but did not eliminate petitioner’s balance due for under the terms of the treasury offset program however respondent’s action was in error as the sba held a priority claim to the vestco overpayment and respondent was required to collect and remit it accordingly on date respondent reversed his erroneous application of the vestco overpayment against petitioner’ sec_2012 balance remitted the vestco overpayment to the sba and notified petitioner of this transaction as a result of respondent’s corrective measures petitioner’ sec_2012 balance due reverted to its previously assessed amount during the months that followed petitioner continued to make monthly installment payments toward his outstanding balance for but he ceased doing so in date this resulted in a default on his installment agreements for the years at issue on date in an effort to collect petitioner’s remaining unpaid balances for the years at issue respondent sent petitioner a letter lt-11 notice_of_intent_to_levy and notice of your right to a hearing levy notice in response petitioner timely requested a collection due proce sec_3at the time of his installment_agreement default petitioner remained liable for assessed unpaid balances of dollar_figure and dollar_figure for tax_year sec_2012 and sec_2014 respectively cdp hearing alleging that hi sec_2012 balance was paid in full but declining to contest the levy notice with respect to hi sec_2014 balance due on date petitioner and an officer of respondent’s office of appeals appeals officer participated in a telephone cdp hearing during that hearing petitioner sought to dispute only the propriety of respondent’s remittance of the vestco overpayment to the sba the appeals officer explained to petitioner that under sec_6402 disputes as to any payment made under the treasury offset program must be made to the federal_agency so paid here the sba petitioner did not request to be considered for any collection alternatives nor raise any other concerns with the assessment of his tax_liabilities or additions to tax for the years at issue the appeals officer confirmed that respondent had adhered to all applicable law and administrative procedure in assessing and instituting an action for the collection of petitioner’s unpaid balances for the years at issue and sustained the proposed levy discussion sec_6330 requires the commissioner to notify a taxpayer if he intends to levy on that taxpayer’s property the notice must inform the taxpayer of his or her right to a cdp hearing regarding the proposed levy sec_6330 in a cdp hearing taxpayers may raise any relevant issue or request the consideration of a collection alternative sec_6330 taxpayers may not challenge the existence or amount of the underlying tax_liability unless they did not otherwise have a prior opportunity to do so sec_6330 independent of any issues raised by the taxpayer the appeals officer administering the cdp hearing must verify that the commissioner met the requirements of all applicable law and administrative procedure sec_6330 after considering all issues raised by the taxpayer and completing the verification required by statute the appeals officer will issue a notice_of_determination id taxpayers dissatisfied with the conclusions therein may appeal to this court for review of that administrative determination sec_6330 when the amount or existence of an underlying tax_liability was properly at issue in the cdp hearing we review that aspect of the appeals officer’s determination de novo 114_tc_176 as to issues other than the underlying liability we review the determination for an abuse_of_discretion to ensure that the determination was not arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir goza v commissioner t c pincite the only issue raised by petitioner relates to the propriety of respondent’s remittance of the vestco overpayment to the sba that action however does not relate to mr vest in his individual capacity it relates to vestco which although it is mr vest’s wholly owned corporation is a separate and distinct taxpayer that is not a party here therefore it is not appropriate for us to review that action in this proceeding in addition even if review of that action were appropriate here insofar as petitioner requests this court review the validity of respondent’s administrative actions taken with respect to the vestco overpayment we lack the jurisdiction to provide petitioner the review he seeks see terry v commissioner tcmemo_2016_88 at n sec_6402 the treasury offset program requires the commissioner upon receiving notice from any federal_agency that a taxpayer owes a past-due legally enforceable debt to that agency to reduce the amount of any overpayment due that taxpayer by the amount of such debt and remit that amount to the notifying federal_agency this duty is mandatory upon the commissioner and overrides any request by the taxpayer that an overpayment be credited or refunded otherwise sec_301_6402-6 proced admin regs see terry v commissioner at in this regard the terms of the treasury offset program place the commissioner in the limited and purely ministerial role of collecting those debts referred to him by other federal agencies wooten v commissioner tcmemo_2003_113 slip op pincite pursuant to sec_6402 n o court of the united_states shall have jurisdiction to hear any_action whether legal or equitable brought to restrain or review the commissioner’s offsets to overpayments made pursuant to the treasury offset program the commissioner is barred from providing administrative review of the same id sec_301_6402-6 proced admin regs petitioner’s sole allegation of error here is that respondent’s remittance of the vestco overpayment to the sba was inappropriate as stated we decline to engage in any substantive review of this issue see jordan v commissioner tcmemo_2006_95 slip op pincite aff’d 226_fedappx_15 1st cir the administrative record establishes that the appeals officer took all steps to verify that respondent complied with the requirements of applicable law and administrative procedure in assessing petitioner’s unpaid liabilities and in proposing to collect petitioner’s balance due thus on the record before us we sustain the notice_of_determination and the related collection action we have considered all the other arguments made by the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
